U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54175 5V Inc. (Exact name of registrant as specified in its charter) Delaware 27–3828846 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 745 E. Valley Blvd. #326, San Gabriel, CA 91776 (Address of principal executive offices) (626) 589-6866 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x. (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes x Noo. APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o. APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 7,500,000shares of common stock, par value $.0001 per share, outstanding as of August 22, 2011. 5V INC. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements: 1 Balance Sheets as of June 30, 2011 (Unaudited) and September 30, 2010 2 Statements of Operations (Unaudited) for the Three and Nine Months Ended June 30, 2011 and 2010 and the Cumulative Period from February 19, 2010 (Inception) to June 30, 2011 3 Statement of Stockholders’Equity from February 19, 2010 (Inception) to June 30, 2011 (Unaudited) 4 Statements of Cash Flows (Unaudited) for the Nine Months Ended June 30, 2011 and 2010 and the Cumulative Period from February 19, 2010 (Inception) to June 30, 2011 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed and Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended June 30, 2011 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10 filed with the Securities and Exchange Commission on November 9, 2010. 1 5V INC. (f/k/a CHINA GATE ACQUISITION CORP. 1) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS June 30, September 30, (Unaudited) ASSETS Current assets Prepaid expenses $
